
	
		I
		111th CONGRESS
		2d Session
		H. R. 5378
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2010
			Mr. McGovern
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To make certain members of the royal families of the
		  United Arab Emirates ineligible for visas or admission to the United States and
		  to revoke visas and other entry documents previously issued to such family
		  members until Sheikh Issa bin Zayed al-Nahyan has been tried in accordance with
		  international legal norms and human rights standards, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 United Arab Emirates Human Rights
			 Accountability Act of 2010.
		2.FindingsThe Congress finds as follows:
			(1)Sheikh Issa bin
			 Zayed al-Nahyan is the brother of United Arab Emirates (hereinafter in this
			 section referred to as UAE) president and Abu Dhabi Emir Sheikh
			 Khalifa bin Zayed al-Nahayan.
			(2)On April 22, 2009,
			 ABC Nightline broadcast a few minutes of videotape documenting the severest
			 forms of torture and abuse of an Afghan grain dealer, Mohammed Shah Poor,
			 inflicted by Sheikh Issa assisted by other uniformed individuals acting under
			 color of authority.
			(3)During Mr. Poor’s
			 ordeal, Sheikh Issa repeatedly insisted that his and his cronies actions be
			 videotaped, reportedly for his later enjoyment of the extreme suffering of his
			 victim, who miraculously survived the attack.
			(4)Excerpts of this
			 video have been circulated on YouTube and longer footage was submitted in a
			 United States civil court in 2009.
			(5)Around 2004, the
			 matter was brought to the attention of the UAE Ministry of Interior, which is
			 headed by another of Sheikh Issa’s brothers. The Interior Ministry failed to
			 investigate this matter, and when ABC News brought it again to their attention,
			 the Ministry replied that the incidents were not part of a pattern of behavior
			 and that the police had correctly followed procedures.
			(6)Human Rights Watch
			 stated, regarding this incident: The UAE government’s failure to
			 prosecute those involved in this undisputed incident of torture and abuse at
			 the hands of a royal family member and the police is an appalling miscarriage
			 of justice. What’s even more shocking is the government’s insistence that it
			 investigated and found no violation of UAE laws..
			(7)Only after an
			 international outcry regarding the lack of action by UAE law enforcement and
			 legal authorities and a hearing of the Tom Lantos Human Rights Commission in
			 the U.S. House of Representatives on Wednesday, May 13, 2009, did Sheikh Issa
			 finally have to face charges before a UAE court.
			(8)On January 10,
			 2010, the UAE court acquitted Sheikh Issa of the charges of rape, endangering
			 life and causing bodily harm. According to Sheikh Issa's attorney, the court
			 accepted their defense that Sheikh Issa had been under the influence of
			 drugs.
			(9)In addition, the
			 UAE court convicted Bassam and Ghassan Nabulsi, sentenced in absentia to five
			 years each in prison. Bassam and Ghassan Nabulsi were former business partners
			 of Sheikh Issa, who had filmed the attack and kept the video tape and
			 ultimately brought a civil suit in the United States against Sheikh Issa during
			 which they submitted the film.
			3.Visa limitations
			 on certain members of the royal families of United Arab Emirates
			(a)Ineligible for
			 visas
				(1)In
			 generalExcept as provided in
			 paragraph (2), an alien is ineligible to receive a visa to enter the United
			 States and ineligible to be admitted to the United States who the Secretary of
			 State determines to be—
					(A)a member of the
			 royal families of the United Arab Emirates; and
					(B)an officer or
			 employee of the government of the United Arab Emirates.
					(2)Waiver for
			 national interestsThe Secretary of State may waive paragraph (1)
			 in the case of an alien if the Secretary determines that such a waiver would be
			 in the national interests of the United States. Upon granting such a waiver,
			 the Secretary of State shall provide notice to the Congress.
				(3)TerminationThe
			 provisions of this subsection shall cease to be effective on the date that the
			 Secretary of State transmits to the Congress a statement certifying the
			 following:
					(A)That the Secretary
			 has determined that the government of the United Arab Emirates has established
			 an independent entity within that government that has authority to investigate
			 an individual described in paragraph (1).
					(B)That the Secretary has determined that
			 Sheikh Issa bin Zayed al-Nahyan has been tried, in accordance with what the
			 Secretary determines to be appropriate international legal norms and human
			 rights standards, for all offenses described in paragraph (4).
					(4)Offenses
			 describedAn offense
			 described in this paragraph is any offense under the law of the United Arab
			 Emirates—
					(A)that was committed
			 in connection with the assault on Mohammed Shah Poor; and
					(B)for which Sheikh
			 Issa bin Zayed al-Nahyan has not been tried as of the date of enactment of this
			 Act.
					(b)Current visas
			 revokedThe Secretary of State, in accordance with section 221(i)
			 of the Immigration and Nationality Act (8 U.S.C. 1201(i)), shall revoke the
			 nonimmigrant visa or other documentation of any alien who is rendered
			 ineligible for such visa or documentation under subsection (a).
			(c)TerminologyThe terms used in this Act shall have the
			 meanings given such terms in section 101(a) of the Immigration and Nationality
			 Act (8 U.S.C. 1101(a)).
			
